Title: From George Washington to Tobias Lear, 10 October 1791
From: Washington, George
To: Lear, Tobias



Dear Sir
Mount Vernon Oct. 10th 1791

Your letters of the 2d & 5th came to my hands on Saturday morning. Yesterday I allotted to acknowledge the rect of them &
to write several letters; but company coming in before breakfast, and from thence till dinner, and an early succession again to day—I can do no more than say they came duly to hand, and approve of your getting the Rooms (mentioned in your letter of the 2d) Painted—The Passage above wants it exceedingly; especially in, and about the cross-passages, & I hope will receive a ⟨Coat. I am Yrs. Affectionately.

Go: Washington⟩

